DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation of application US 15/881400 (filed Jan. 26, 2018 – now US Patent No. 10,757,133), which is a continuation-in-part application of US 14/186,801 (filed on Feb. 21, 2014 – now US Patent No. 10,121,007), which is a continuation-in-part application of US 15/854571 (filed on Dec. 26, 2017 – now US Patent No. 10,050,997), which is a continuation application of US 14/319286 (filed on Jun. 30, 2014 – now US Patent No. 9,866,581).
The prosecution history and references cited in the above applications have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17-24 of US Patent No. 10,757,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 17-24 of the conflicting patent contains every element of claims 1-20 of the instant application and thus anticipates the claims of the instant application. Therefore, claims 1-20 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
See the following comparison table of two non-distinct system claims:

Conflicting patent (10,757,133)
1. A system for replacing a potentially threatening virtual asset, the system comprising: one or more processors; and at least one memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, causes the system to perform operations comprising:
17. A system for protecting and repairing a current virtual asset from damage by potential security threats, the system comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by the at least one processors, perform:
(the corresponding features in the conflicting patent also anticipates to features recited in dependent claim 2 of the instant application)
providing a production computing environment in which one or more virtual assets are to be deployed; 

providing a virtual asset testing environment, the virtual asset testing environment being a computing environment distinct from the production computing environment; identifying a virtual asset creation template from which virtual assets will be created;
generating a test virtual asset from a virtual asset creation template;
generating, using the virtual asset creation template, a designated test virtual asset;

deploying the designated test virtual asset in the virtual asset testing environment;
identifying a vulnerability in the deployed test virtual asset;
analyzing the designated test virtual asset to identify one or more vulnerabilities in the designated test virtual asset;
remedying a corresponding vulnerability in the virtual asset creation template based on the identified vulnerability in the deployed test virtual asset;
for at least one vulnerability identified in the designated test virtual asset, applying a remedy directly to the virtual asset creation template to transform the virtual asset creation template to a verified virtual asset creation template;
generating a current virtual asset from the remedied virtual asset creation template; deploying the current virtual asset in a production computing environment;
using the verified virtual asset creation template to create a current virtual asset in the production computing environment;
(the corresponding features in the conflicting patent also anticipates to features recited in dependent claim 3 of the instant application)
monitoring the current virtual asset for the potential security threats with a current virtual asset agent running within the current virtual asset to identify the potential security threats that risk compromising virtual asset data to unauthorized computing systems;

determining a severity of the potential security threats that are identified by the current virtual asset agent for having gained access into the current virtual asset, the determined severity being at least partly based on a content of the virtual asset data;
and replacing the current virtual asset with a new virtual asset configured to monitor and protect the new virtual asset from the identified security threat. (the corresponding features in the conflicting patent also anticipates to features recited in dependent claim 4 of the instant application)
responsive to determining that the determined severity is greater than a predetermined threshold, replacing the current virtual asset with a newly created virtual asset, the newly created virtual asset executing a new virtual asset agent, decommissioning the current virtual asset, and receiving, with the newly created virtual asset, secrets that are associated with the current virtual asset, wherein the new virtual asset agent has at least one of a same operational parameter, a same communication feature, a same connectivity feature, a same allocated storage capability, a same allocated processing capability, a same allocated hardware, or a same 
the corresponding features in the conflicting patent also anticipates to features recited in dependent claim 5 of the instant application)
and responsive to determining that the determined severity is less than the predetermined threshold, requesting and installing a software update from an asset management computing system.


Comments on Prior Art
	There are no prior art rejections are asserted to the claims as presented. The following are relevant prior arts to the claimed invention:
US 2011/0083122 (Chen et al. – cited in the IDS filed 9/24/2020): A virtual testing environment created from template machines enable developers to perform automated testing. The testing environments are re-created after every test run, which achieves a fresh starting environment every test run and to ensure errors generated from subsequent test runs are not due to environmental factors. See [0012]-[0015].
US 2013/0247133 (Price et al.
US 2013/0305244 (Pohlmann et al. – cited in the IDS filed 9/24/2020): A customer may evaluate an instance of an application to ensure it meets the customer’s needs and requirements. A virtual applicant template is pre-assembled and pre-tested before a production instance of it may go live for the customer. See [0025]. In an example method, a virtual applicant template is selected based on customer specifications, wherein an instance of the virtual appliance template is tested within a testing environment. After successful testing, the virtual applicant template is moved or copied to another virtual environment such that template can be instantiated. See [0033]-[0035].
US 2015/0033223 (Chari et al. – cited in the IDS filed 9/24/2020): A virtual image is generated, which is then labeled and sanitized. The virtual image is then published to a catalog on a cloud. A user may require a task to be performed and requests an instances of the virtual machine image, wherein the instance is labeled and sanitized prior delivering it to the user. The instance is also further monitored at predetermined time intervals. See [0093]-[0094] and [0097]. Sanitization is the process of removing labeled sensitive data from virtual machines. See [0041].
US 2012/0144489 (Jarrett et al – cited in the IDS filed 9/24/2020): A system for real-time monitoring of virtual machines for malware on guest partitions. An agent runs on supported guest partitions and provides real-time scanning services. See [0016]. When malware is detected, a remediation is performed, 
US 9,424,058 (Wasson et al.): A virtual machine template creation module can automatically create multiple different default virtual machine templates. The templates are a good base state from which to clone virtual machines. All the files in the template can be scanned and ensured to be free of malware before any virtual machines are created from said template. See col. 6, lines 6-22.
Other prior arts related to the claimed invention include US 7,437,764 (Sobel et al.), which is directed to assessing virtual disk images for vulnerabilities and repairing said vulnerability; US 2014/0137114 (Bolte et al.), which describes a “virtual machine template” as a pre-configured virtual machine image offered to users in a cloud to be used repeatedly to create virtual machines [0044]; and US 2013/0304693 (Jaeger et al.), which is directed to using templates to assemble virtual software appliances, wherein the appliances are tested prior to deployment to a live environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        12-02-2021